Citation Nr: 0611563	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a non-union fracture 
of the left ulnar styloid process with ulnar nerve 
neuropathy, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



REMAND 

The veteran had active military service from October 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In September 2004, the Board remanded this issue to afford 
the veteran a VA examination to determine the level of 
severity of the non-union fracture of the left ulnar styloid 
process with ulnar nerve neuropathy.  While a VA examination 
was conducted in December 2004, a review of the request for 
the examination did not include the Board's request for 
specific findings related to both orthopedic and neurological 
manifestations of the left wrist.  Without these findings, 
the existing examination is inadequate.  Accordingly, the 
case is REMANDED for the following action:
1. Ensure that the notice requirements are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5103, and 5103A, and Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006).  

2. Schedule the veteran for a VA 
examination to determine the present 
severity of the non-union fracture of the 
left ulnar styloid process with ulnar 
nerve neuropathy. The claims folder must 
be made available to the examiner for 
review. The examiner is asked to describe 
the following: 

a). Range of motion of the wrist in 
dorsiflexion and palmer flexion in degrees 
and whether there is any functional loss 
due to pain, weakness, or fatigue and, if 
so, the loss of motion should be expressed 
in terms of additional degrees of limited 
motion, if feasible.  

b). Whether there is severe incomplete or 
complete paralysis of the ulnar nerve, 
including any deformity of the left ring 
and little finger, atrophy, or inability 
to adduct the thumb. 

3. After the above is completed, 
adjudicate the claim.  If any benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





